Title: To James Madison from Simon Lynch, 1 November 1804 (Abstract)
From: Lynch, Simon
To: Madison, James


1 November 1804, Nantes. “Confirming my last respects of the 26th. September, I have now the satisfaction to inform you that from the strong representations made by me the fishermen of the U: S: who during the continuation of the war will bring their fish to this Market will no further be troubled and perplexed for certificates of Origin, and Obliged to give Bond for the re-exportation of the Amount of their cargoes, in manufactured Articles of this country, quite unsalable in the fishing Ports of the United States, Enclosed is copy of the last Representations I made on the Subject and which produced the good Effect.
“General Armstrong arrived here from Newyork a fortnight ago and remained 8. days with his family—he is now arrived safe at Paris. He had an opportunity of convincing himself of the Numerous restraints laid on the Commerce of the United States here and proposes taking Speedy Mesures to have them removed. By a letter received from him dated Tours the 24th. October he requests me to Send You by the first Vessel the last Nantes papers which I now comply with. There are now ten American vessels in this Port. Mr. Wm. D. Patterson my constituent has not yet made his appearance here. General Armstrong confidently asked me for information on General T. the New Minister of France to the United States with which I furnished him with truth, Candour & accuracy—perfect reliance I trust is to be placed in them.”
